Citation Nr: 1706178	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  10-31 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel





INTRODUCTION

The Veteran served in the Air Force on active duty from February 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Fargo, North Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2016).

The Board remanded the Veteran's claim for additional development in November 2012, May 2014, and November 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Considering the number of prior remands, the procedural history of the Veteran's claim is instructive.  The Veteran's claim was originally characterized as a claim to entitlement for service connection for depression and anxiety.  In April 2009, the RO denied service connection because there was no treatment of or diagnosis for depression or anxiety in the Veteran's service treatment records (STRs).  The Veteran perfected an appeal, and in November 2012 the Board recharacterized the claim as entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and PTSD.  The Board remanded the claim to verify the Veteran's claimed in-service stressor as well as to order medical records and a VA examination to determine if the Veteran had a service-connected psychiatric disorder.  The claim was again remanded in May 2014 due to the non-delivery of the Supplemental Statement of the Case (SSOC) and a failure to comply with the notice requirements of the Veterans Claims Assistance Act (VCAA). 

As noted in the August 2015 SSOC, while the Veteran asserted that his stressors included witnessing torture and murder while stationed in Vietnam with Republic of Korea (ROK) forces and learning of the death of a Korean national, the U.S. Army Vietnam Studies, Allies Participation in Vietnam GPO (1985) indicates that the first ROK forces arrived in Vietnam in September 1964.  The Veteran, however, left service in August 1963.  The AMC did not initially associate the relevant excerpt of the publication to the claims file.
 
In November 2015, the Board remanded the Veteran's claim in part because the May 2015 VA examiner failed to specifically indicate the stressor upon which the PTSD diagnosis was based and failed to render any other psychiatric diagnoses or specify whether any other psychiatric disorders were present and, if so, whether any such diagnosis was related to the Veteran's military service.  The Board's remand directives instructed that the claims file be returned to the May 2015 examiner, or to another examiner if not available, and that the examiner address whether the Veteran has a current psychiatric disorder, to include PTSD, depression, major depressive disorder, and/or anxiety, and, if so, to specify all current diagnoses for the record.  The Board also instructed the examiner to address whether it is at least as likely as not that any currently demonstrated psychiatric disorder had its onset during the Veteran's period of active duty or is otherwise related to the reported stressors he experienced while on active duty.  The Board instructed the examiner to provide a rationale for his or her findings and, if a diagnosis of PTSD is rendered, to specify the stressor upon which the diagnosis is based.  In addition, the November 2015 remand directives instructed the RO to associate the relevant excerpts of the U.S. Army Vietnam Studies, Allies Participation in Vietnam GPO (1985) and any other relevant information pertaining to the Veteran's claimed stressors to the claims file.  The excerpts are of record.

In December 2015, an addendum to the May 2015 VA examination was submitted.  In the addendum, the examiner stated that, based upon review of the record and detail provided by the May 2015 examiner, the Veteran met DSM-5 clinical diagnostic criteria for PTSD.  The examiner also concluded that the Veteran's PTSD is at least as likely as not connected to his military service.  However, the examiner did not provide a rationale for his findings.  Furthermore, the Board notes that the Veteran's alleged stressor has not been verified.  In February 2016, the RO asked the examiner who submitted the December 2015 addendum to provide a rationale for the medical opinion rendered.  In a February 2016 addendum, the examiner merely quoted portions of the May 2015 VA examination report and stated: "the conclusions stand."  Essentially, the examiner copied the May 2015 VA examination report without providing any rationale for those conclusions.  The examiner also did not state whether the Veteran's PTSD was related to a reported in-service stressor or specify the stressor upon which the diagnosis was based.  In addition, the examiner did not address whether the Veteran was diagnosed with depression, major depressive disorder, anxiety, or other psychiatric disorder, or whether any other psychiatric disorder was at least as likely as not related to active military service.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  The December 2015 VA examiner provided a current diagnosis for PTSD; however, this diagnosis has not been linked to a verified in-service stressor.  In addition, the evidence of record gives rise to other reported in-service stressors that the RO has not attempted to verify. Specifically, according to the May 2015 examination report, the Veteran stated that he had nightmares about a Korean woman who he had seen "raped, her intestines cut out, and her body hung up on a gate," and that he had dreams about being on a Korean island witnessing several incidents, including someone being tortured.  In addition, the Veteran stated in an April 2015 written statement that when he returned to his off-base home near North Korea in May 1963, he found that his son and wife were missing and that there was blood on the floor.  The RO's stressor verification up to this point only pertained to events that the Veteran stated occurred in Vietnam.  As such, the Board is remanding the Veteran's claim to the RO in order for his in-service stressors reported during the May 2015 VA examination and in the April 2015 written statement to be verified.  Additionally, the Board finds that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A (d) (West 2014).

Therefore, the Board must remand the Veteran's claim to obtain a VA opinion regarding the Veteran's claimed psychiatric disorders and to further verify the Veteran's reported in-service stressors.  The Board further advises that it is imperative that the examiner follow the Board's directives to prevent further remands.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Contact the Veteran and request that he provide any additional information, including approximate dates and specific details regarding the claimed stressors he recounted in the May 2015 VA examination and April 2015 written statement, including, but not limited to, stressors that occurred in Korea.

2. Contact the Joint Services Records Research Center (JSRRC) and request any existing information related to the alleged May 1963 incident in Korea that involved the Veteran's son and wife.

3. If, and only if, sufficient detail is submitted by the Veteran, contact JSRRC and request any existing information related to the Veteran's other alleged stressors.

4. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

5. Following completion of the above, afford the Veteran a VA examination with an examiner who has not examined him before, to determine the nature and etiology of his psychiatric disorders.  The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report or in an addendum.  Following interview of the Veteran and review of the claims folder, the examiner must provide an opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for PTSD diagnosis, he/she should specifically identify which stressors the PTSD diagnosis is based on.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service. 

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

6. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

7. Readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




